Citation Nr: 1134517	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  08-33 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic bladder cancer claimed as the result of herbicide exposure.  

2.  Entitlement to service connection for chronic tinnitus.  

3.  Entitlement to service connection for chronic bilateral hearing loss disability.  

4.  Entitlement to an initial disability evaluation in excess of 30 percent for the Veteran's posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to June 1968.  The Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) which established service connection for PTSD; assigned a 10 percent evaluation for that disability; and effectuated the award as of May 17, 2007.  In January 2009, the RO increased the initial evaluation for the Veteran's PTSD from 10 to 30 percent disabling.  In September 2009, the RO denied service connection for bladder cancer claimed as the result of herbicide exposure, tinnitus, and bilateral hearing loss disability.  In April 2011, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  The hearing transcript has been incorporated into the record.  

The Board observes that the Veteran has appealed from the initial evaluation assigned for his service-connected PTSD.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) addressed a similar appeal and directed that it was specifically not a claim for an increased disability evaluation.  However, the Court did not provided a specific name for the issue in lieu of "increased disability evaluation."  In the absence of such direction, the Board has framed the issue as entitlement to an initial evaluation in excess of 30 percent for the Veteran's PTSD.  The Veteran is not prejudiced by such action.  The Board has not dismissed any issue and the law and regulations governing the evaluation of disabilities are the same regardless of how the issue is styled.  

The issues of service connection for chronic bilateral hearing loss disability and the initial evaluation of the Veteran's PTSD are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  On April 20, 2011, prior to the promulgation of a decision in this appeal, the Veteran expressly withdrew his appeal from the denial of service connection for chronic bladder cancer claimed as the result of herbicide exposure.  

2.  Chronic tinnitus was initially manifested during active service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's substantive appeal from the denial of service connection for chronic bladder cancer claimed as the result of herbicide exposure have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).  

2.  Chronic tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303(d), 3.326(a) (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Chronic Bladder Cancer

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2010).  At the April 20, 2011, hearing before the undersign Veterans Law Judge sitting at the RO, the Veteran clarified that he sought to withdraw his appeal from the denial of service connection for bladder cancer claimed as the result of herbicide exposure.  The Board finds that no allegation of error of fact or law for appellate consideration remains as to that issue.  Therefore, it is dismissed.  


II.  Chronic Tinnitus

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that the VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board grants the Veteran's claim of entitlement to service connection for chronic tinnitus.  As such, no discussion of the VA's duty to notify and to assist is necessary.  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by wartime service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2010).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records make no reference to chronic tinnitus or ringing of the ears.  The Veteran's service personnel records indicate that he served in the Republic of Vietnam.  

In his November 2008 claim for service connection, the Veteran stated that he had initially experienced chronic ringing in his ears during active service after being exposed to enemy rocket fire; explosions during the Tet Offensive; and engine noise associated with large refrigeration units.  He clarified that he had "constant ringing in my ears during and since my military service."  

A November 2008 physical evaluation from D. Madonna, M.D., notes that the Veteran presented a "long [history of] ringing in the ears" and significant military noise exposure.  An assessment of hearing loss with associated tinnitus was advanced.  

At a September 2009 VA audiological examination for compensation purposes, the Veteran complained of chronic tinnitus of "over 20 years" duration.  The Veteran was diagnosed with chronic bilateral tinnitus.  The examining VA audiologist commented that: 

As his hearing was [within normal limits] in service/at separation, and he reported onset of [hearing loss] well after separation, it is my clinical opinion that this Veteran's hearing loss and tinnitus less likely as not had their onset in service and are less likely as not (less than 50/50 probability) caused by or as a result of military noise exposure.  It is possible that aging, diabetes, [hypertension], recreational noise exposure, usage of potentially ototoxic medication, and caffeine have contributed to his hearing loss and/or tinnitus.  It would be speculative to allocate a degree of his current hearing loss and tinnitus to each of these etiologies.   

At the April 2011 hearing before the undersigned Veterans Law Judge sitting at the RO, the Veteran testified that he had initially experienced ringing in his ears during an inservice church service following the Tet Offensive.  He stated that he subsequently experienced chronic tinnitus until the present time.  

The Veteran asserts that he initially experienced chronic tinnitus during active service.  The Board notes that the Veteran related experiencing significant noise exposure during active service.  The Veteran is competent to describe his experience of ringing in the ears during and after service.  See Charles v. Principi, 16 Vet. App. 370 (2002) (providing that ringing in the ears is capable of lay observation).  While the service treatment records and the clinical record dated prior to November 2008 make no reference to tinnitus or ringing of the ears, the Veteran has testified that he experienced chronic ringing of the ears which initially became manifest during active service.  The Board has no basis to question the Veteran's credibility.  The Veteran's ringing of the ears has been diagnosed as chronic tinnitus by a private physician and a VA medical professional.  While the September 2009 VA audiological evaluation concludes that the Veteran's chronic tinnitus did not originate during active service, the Board notes that the examiner failed to address the Veteran's competent and credible November 2008 written statement conveying that his chronic tinnitus had been initially manifested during active service.  Indeed, the VA audiologist apparently based his conclusion expressly upon the absence of an inservice history of ringing of the ears/tinnitus.  Given the examiner's oversight, the Board finds that the September 2009 opinion is of little probative value.  

The Veteran has reported that he experienced ringing in his ears in service which continued thereafter.  His statements are found to be competent, credible and probative.  Given these facts, the Board finds that the evidence is in at least equipoise as to whether the Veteran's chronic tinnitus is etiologically related to active service.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for chronic tinnitus.  


ORDER

The issue of service connection for chronic bladder cancer claimed as the result of herbicide exposure is dismissed.  

Service connection for chronic tinnitus is granted.  


REMAND

The Veteran asserts that service connection for chronic bilateral hearing loss disability is warranted as the claimed disorder is etiologically related to his significant inservice noise exposure.  At the April 2011 hearing before the undersigned Veterans Law Judge, the Veteran testified that he had been scheduled for a June 2011 audiological evaluation.  In a June 2011 written statement, the Veteran clarified that he had been scheduled for a June 2011 audiological evaluation at the Villages, Florida, VA Outpatient Clinic which had been subsequently cancelled.  He stated that the examination was to be rescheduled.  Documentation of the rescheduled VA audiological evaluation, if conducted, is not of record.  

The Veteran contends that his PTSD has increased in severity since his last VA psychiatric examination for compensation purposes and was productive of significant social and occupational impairment.  At the hearing on appeal, the Veteran testified that his PTSD had worsened and he received ongoing VA psychiatric treatment.  VA clinical documentation dated after March 2011 is not of record.  

The VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  See 38 C.F.R. § 3.159(c)(2) (2010); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The Veteran was last afforded a VA psychiatric examination for compensation purposes in February 2008.  VA clinical documentation dated in October 2010 and March 2011 reflects a decrease in the Global Assessment of Functioning (GAF) scores from 65 to 50 and 45.  The VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board finds that further VA psychiatric evaluation would be helpful in resolving the issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all VA and non-VA sources of treatment for his chronic bilateral hearing loss disability and service-connected PTSD.  In particular, the Veteran should provide or authorize the VA to obtain any identified documentation, not already of record.  If documentation identified by the Veteran is not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).  

2.  Associate with the claims folders all relevant VA clinical documentation pertaining to treatment of the Veteran after March 2011.  

3.  Then schedule the Veteran for a VA examination to address the current nature and severity of his PTSD.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner or examiners should also express an opinion as to the impact of the Veteran's PTSD upon his vocational pursuits.  

Send the claims folder to the examiner or examiners for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted. The examiner or examiners are requested to provide a rationale for all stated opinions.  

4.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if it is deficient in any manner.  

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board. 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


